917 F.2d 23Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James Thomas YARBOROUGH, Debtor,NEW HAMPSHIRE INSURANCE COMPANY, Plaintiff-Appellee,v.James Thomas YARBOROUGH, Defendant-Appellant.
No. 89-3235.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1990.Decided Oct. 26, 1990.

Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (CA-88-2219)
James Thomas Yarborough, appellant pro se.
Royann Russ Murray, Nelson, Mullins, Riley & Scarborough, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Thomas Yarborough appeals from the district court's order affirming the order of the bankruptcy court which awarded a default judgment to the New Hampshire Insurance Company.  Our review of the record and the district court's opinion affirming the opinion of the bankruptcy court discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  New Hampshire Ins. Co. v. Yarborough, CA-88-2219 (D.S.C. Feb. 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.